In this case the Chief Justice, Mr. Justice TERRELL and Mr. Justice BUFORD are of the opinion that the decree entered by the trial court from which the appeal is taken should be reversed, while Mr. Justice WHITFIELD, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that said decree should be affirmed; and, there being no prospect of a change of judicial opinion, the decree should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224,37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389,54 South. Rep. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197,97 South. Rep. 380, and State ex rel. Amos, v. Hamwey, 87 Fla. 55,100 South. Rep. 796; Yarnell v. Gregory, 88 Fla. 91.
An order will be entered affirming the decree herein.
  All concur. *Page 1108